DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 2-15 and 18) in the reply filed on February 10, 2022 is acknowledged.  The traversal is on the ground(s) that Trinklein et al. does not teach that the nucleic acid sequence is no more than 1000 nucleotides long.  This is found persuasive.  Accordingly, Group I (claims 1, 16, 17 and 19) will be examined with the elected claims.  
For Groups III and IV, the requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
	Claims 1-19 are under examination.  Claims 20-31, which are directed to a non-elected invention, are withdrawn and not under examination at this time.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 should recite “and” between the two Markush members.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, 
The claims are directed to, inter alia, a method for enhancing gene expression in diaphragm, skeletal muscle and heart tissue comprising administering to a subject in need there of a nucleic acid regulatory element having a maximal length of 1000 nucleotides comprising the sequence defined by SEQ ID NO: 4, a sequence having at least 80% identity to said sequence, the complement of said sequence, or a sequence hybridizing under stringent conditions to said nucleic acid regulatory element.
	The written description rejection is made because the claims are interpreted as being drawn to a method employing a genus of regulatory elements recited as being “at least 80% identical” to SEQ ID NO:4.  The applicable standard for the written description requirement can be found in MPEP 2163; University of California v. Eli Lilly, 43 USPQ2d 1398 at 1407; PTO Written Description Guidelines; Enzo Biochem Inc. v. Gen-Probe Inc., 63 USPQ2d 1609; Vas- Cath Inc. v. Mahurkar, 19 USPQ2d 1111; and University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CAFC 2004).  While one would be able to construct variants of SEQ ID NO: 4 and test them for their ability to enhance gene expression, this process of guesswork does not put one in possession of the genus of regulatory elements used in the method.  To provide adequate written description and evidence of possession of a claimed genus, the 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  A definition by function alone does not suffice to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is.  EliLily, 119 F.3 at 1568, 43 USPQ2d at 1406.
The specification of the published application discloses at paragraph [00130] that “the invention provides for a nucleic acid regulatory element of 1000 nucleotides or less, preferably 900 nucleotides or less, preferably 800 nucleotides or less, preferably 700 nucleotides or less of a sequence selected from the group consisting of: SEQ ID NOs:1 to 89; a sequence having at least 
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed.  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of regulatory elements that are "at least 80% identical” to SEQ ID NO:4.  Given that the specification has only described the structure and function of SEQ ID NO:4, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in 
	The claim is directed to a vaccine comprising the pharmaceutical composition according to claim 15 and one or more adjuvants.  Claim 15 is directed to a vector comprising a nucleic acid expression cassette comprising at least one nucleic acid regulatory element wherein the nucleic acid regulatory element having a maximal length of 1000 nucleotides comprising the sequence defined by SEQ ID NO: 4, a sequence having at least 80% identity to said sequence, the complement of said sequence, or a sequence hybridizing under stringent conditions to said nucleic acid regulatory element, operably linked to a promoter, wherein the promoter is a diaphragm, heart, and/or skeletal muscle-specific promoter.
	It is not clear how the claimed expression cassette possesses “vaccine” properties.  There is no recitation of an antigen or an element that would induce an immune response.  Further, there are no examples where the claimed expression cassette is administered and an immune response is induced.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 4 states that the promoter is selected from SPc5-12, MYL2, MB, DES, TNNC1, TCAP, MYH7, ALDA, and TPM1.  However, these are genes and not promoters.  
Claims 5-7 recite the limitation "the transgene" in reference to claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitations "the MVM intron”, “the SPc5-12 promoter”, “the human GAA transgene” and “the synthetic poly A site” in reference to claim 10.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 19 is directed to expressing a transgene in cells, however, claims 10 and 2, from which claim 19 depends, do not recite a transgene. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jordan et al. (U.S. Patent No. 7655700; published February 2, 2010).
	The claims are directed to a nucleic acid expression cassette comprising at least one nucleic acid regulatory element wherein the nucleic acid regulatory element having a maximal length of 1000 nucleotides comprising the sequence defined by SEQ ID NO: 4, a sequence having at least 80% identity to said sequence, the complement of said sequence, or a sequence hybridizing under stringent conditions to said nucleic acid regulatory element, operably linked to a promoter, wherein the promoter is a diaphragm, heart, and/or skeletal muscle-specific promoter.
	Jordan et al. teaches an expression cassette comprising a transgene.  The nucleotide sequence of the transgene is shown in SEQ ID NO: 1.  SEQ ID NO: 1 [claims 2, 3 and 9].  Instant SEQ ID NO: 4 aligns with bases 525 through 1037 of SEQ ID NO: 1 of Jordan et al. (towards the 5’ end of the first element).  It appears the core promoter region of SEQ ID NO: 1 is towards the 3’ end of the first element of SEQ ID NO: 1.  Thus, the regulatory element is operably linked to a promoter that is specific to skeletal muscle.  The portion of SEQ ID NO: 1 that aligns with instant SEQ ID NO: 4 is 509 bases long and shares 97.2% homology with instant SEQ ID NO: 4 (see the attached alignment). 
	Jordan et al. further teaches that the expression cassette can be used with i) different transgenes that express a different protein of interest in muscle fiber and ii) to perform gene therapy to produce anti androgens locally in the muscles, or to interfere with androgen receptor activation in muscles (e.g., short interfering RNAs) (see col. 4 lines 60 to 65) [claim 5].
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (U.S. Patent No. 7655700; published February 2, 2010) as applied to claims 2, 3, 5, and 9 above, and further in view of Powell et al. (Discov Med., 2015 January, 19(102):49-57) and Jaenecke and Diaz (Int Microbiol, March 1999, 2(1):29-31).
	The claims are directed to a vector comprising the expression cassette of claim 2.
	The teachings of Jordan et al. are outlined above and incorporated herein.  Jordan et al. does not teach that the expression cassette is incorporated into a vector.  However, incorporating the expression cassette is obvious and routine in the art.  For example, Powell et al. Discusses the use of lentiviral and AVV expression cassettes for gene therapy.  Jaenecke and Diaz discuss the use of plasmids to clone and express expression cassettes.  Further, it is convenient to 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648